DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 2, 4-12) in the reply filed on 9/7/2022 is acknowledged. 
The traversal is on the ground(s) that “claims 1-12 are drawn to a fluidic chip for cell culture use, claim 13 recites a cell culture vessel, and claim 14 is drawn to a cell culture method. Accordingly, and as provided for under 37 C.F.R. 1.475(b)(3) and paragraph 10.12(i) of the PCT Guidelines, such a national stage application containing claims to a process and to an apparatus or means specifically designed for carrying out the said process should be considered to have unity of invention. Indeed, as can be seen from the International Search Report and the International Preliminary Report on Patentability issued in the corresponding PCT application, all of the claims were considered to fulfill the requirements of PCT Rule 13.2”.  
This is not found persuasive because applicants do not address the examiner’s determination, as laid out in Restriction requirement dated 7/7/2022, that the common technical feature amongst the groups i.e. “a culture vessel” is not “special” as defined by 37 CRF 1.475(a) which states “The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art”. The International Search Report and the International Preliminary Report on Patentability issued in the corresponding PCT application do not address the unity of invention or lack thereof. The requirement is still deemed proper and is therefore made FINAL.

Claims status
Claims 1, 2, 4-14 are pending. Claim 3 is cancelled and claims 13, 14 are withdrawn from consideration.
Claim Interpretation
For Claims 1, 11 and 12, the limitation “attachably/detachably” will be interpreted as “attachably OR detachably”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 11, each recite “a first accommodation section for attachably/ detachably accommodating a first culture vessel are formed between the base and the lid member when the base and the lid member are bonded to each other”. It is unclear how the accommodation section (formed between base and lid) can allow detachment of culture vessel when the base and lid are bonded to each other. Bonded commonly refers to permanent connection and is not reversible.
Regarding claims 1, 7, 11 and 12, each recite “a culture gel into which cells or a cell tissue is to be embedded” in the first culture vessel. It is unclear if the claims require the cells/tissue to be present/embedded. See Application of Collier, 397 F.2d 1003 (C.C.P.A. 1968), which states claims are considered indefinite when “things which may be done are not required to be done". Specifically, it is unclear whether the claimed apparatus may be infringed if the recited limitation does not occur. In other words, can the claimed apparatus be infringed if the cells or cell tissue is not embedded? Alternatively, this limitation may be interpreted as intended use which does not limit the fluidic chip of these claim. 
Regarding claims 1, 7, 11 and 12, each recite a culture vessel “at least partially formed from a hydrogel or a porous body”. The term “ at least partially formed” in claims 1, 7, 11 and 12 is a relative term which renders the claims indefinite. The term “at least partially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the term partially may encompass any non-zero amount of a hydrogel present such as a culture vessel maybe composed of hydrogel less than 0.000001 w/v of a hydrogel. Thus, the amount of hydrogel or porous body that needs to present in the culture vessel is rendered indefinite. 
Regarding claim 5, it recites “the lid member is configured to partially serve as a flow path wall of the first flow path or an inner wall of the accommodation section”. The term “partially” in claim 5 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the term partially may encompass any non-zero fraction of the lid member serving as the wall such that the wall maybe comprise less than 0.000001% of the lid. Thus, the amount of the lid member that can be part of the “flow path wall” or “inner wall of the accommodation section” is rendered indefinite.
Regarding claim 5, it recites “the lid member is configured to partially serve as a flow path wall of the first flow path or an inner wall of the accommodation section”. It is unclear how the lid of the fluidic chip can serve as the walls of the chambers formed between the lid and the base. For the purpose of compact prosecution, the “wall” will be interpreted as the “ceiling/roof” of the recited chambers such that “the lid member is configured to partially serve as a flow path ceiling  of the first flow path or an inner ceiling  of the accommodation section”.
Regarding claim 8, it recites the limitation “is fitted” however no structural detail is provided within this claim to perform this function. It is unclear how this function is performed in claim 8 beyond the limitations already detailed in claims 7(1) such that the scope of claim 8 is not identical to scope of claim 7.
Regarding claims 9 and 10, each recite “a culture gel placed inside” the first/second frame and the first/second window. It is unclear if the culture gel is placed between the frame and the window or inside the frame as well as the window. 
Claims 2, 4-12 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.
Claims 1, 2, 4-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamm et al (US 20140057311 A1, effective filing date 2010-10-29, hereinafter referred to as Kamm 2014) as evidenced by Kamm et al (US 20110159522 A1, effective filing date 2008-04-08, hereinafter referred to as Kamm 2011) and Hatch et al (US 10988723 B1, effective filing date 2015-09-23) 
Regarding claims 1 and 12, in view of 112b issues noted above, Kamm 2014 teaches microfluidic devices (see Figure 1, 6A, 6b, 16A, 19, 24, 25 for exemplary embodiments) that have a substrate (=base) that has several fluid channels (=flow paths) and a gel cage regions (=accommodation section) in which gel cages (=culture vessel) are located in [0008]. The gel cage is made of collagen as noted in detailed description [0099] and [0100]. The instant specification indicate collagen as a culture gel [0035] and a hydrogel [0041]. Further, Kamm 2014’s gel cage region has rows of posts (=sockets, sockets can be protrusions according to instant spec, page 23, para 2) to hold the gel cage in place (see Abstract line 4). Further, with regards to instant claim 1, Kamm 2014 describes in [0018] an embodiment in which the substrate can be the lid, bonded to another material that forms the floor (=base in this embodiment) of the device with the lid containing the channels, inlets and gel cage regions such that all these elements are formed between the lid and the base. With regards to interface between channels and gel cage regions (=flow path supplying the accommodation section), Kamm 2014 states in [0008] that "wherein all or a portion of each gel cage region is flanked by all or a portion of one or more fluid channels, thereby creating one or more gel cage region-fluid channel interface regions". 
Kamm 2014 does not explicitly teach a gel cage that may be attached or detached from the gel cage region. However, it will be obvious to a person with ordinary skill in the art to make this element (gel cage/ culture vessel) separable as is evident from the disclosure of Kamm 2011 where they state in [0052] “the microfluidic device can be provided in a form prior to the inclusion of the scaffold. For example, the fluid-flow paths are generated in the substrate by lithography, which also provides a transverse path into which the component(s) of the scaffold are placed, injected, filled or otherwise inserted". The scaffold in [0052] is the gel cage (=culture vessel) of Kamm 2014 as is evident from Kamm 2011’s disclosure in [0054] where they state that "The presence of multiple micro-pillars in a pattern visually suggests that the scaffold is in the form of a "gel cage." Furthermore, Hatch also describes a modular assembly for fluidic devices with a transferrable cell culture insert (=culture vessel) (see figures 3 and 7). In their summary they say "In particular, the modular assembly employs a transferrable culture insert having a cell culture membrane on which cells can be deposited, as well as a handling layer that facilitates removing or transferring the insert from the assembly." Hatch also notes in their background that a skilled artisan would benefit from “Direct access” to the culture vessel “such as to conduct additional laboratory-scale testing on a certain cell colonies or subpopulations of cells” and thus modular/separable fluidic systems are appreciated in the art.  
According to MPEP 2144.04 (V) (c), where the claimed invention “makes separable” elements disclosed in the art and the separation is considered “desirable” a prima facie case for obviousness exists. Therefore, it would be obvious to one of ordinary skill in the art to make separable the gel cage of Kamm 2014 to gain access to the cultured cells/tissue within the gel cage. 
Regarding claim 2, Kamm 2014 teaches a plurality of inlets and outlets in [0008]. These are further described as “fluid channel inlets/outlets” thus a skilled artisan recognizes the relationship between the inlet/outlet and fluid channel such that a “fluid channel inlet“ should allow injection into the channel and “fluid channel outlet” should allow discharge from the channel (see Figure 6B for diagrammatic representation).
Regarding claim 4, Kamm 2014 teaches in [0010] an embodiment with two channels with their own respective inlet/outlets feeding into one gel cage region (=accommodation section).
Regarding claim 5, according to the 112b issue noted above, Kamm 2014 teaches in [0018] an embodiment in which the substrate can be the lid bonded to another material that forms the floor of the device with the lid containing the channel, inlets and gel cage thus all these elements formed between the lid and the base therefore the lid serving as the ceiling of the channel and gel cage region.
Regarding claim 6, Kamm 2014 teaches the gel cage made of collagen in [0099] and [0100] which is light permeable.
Regarding claims 7, 8 and 11, according to the 112b issues noted above, Kamm 2014 teaches in [0011] an embodiment with three gel cage regions (=accommodation sections).  As discussed for claim 1 above, Kamm 2014 teaches in [0008] that their microfluidic devices (see Figure 1, 6A, 6b, 16A, 19, 24, 25 for exemplary embodiments) have a substrate (=base) that has several fluid channels (=flow paths) and gel cage regions (=accommodation section) in which gel cages (=culture vessel) are located. The gel cages are made of collagen as noted in detailed description [0099] and [0100]. The instant specification indicate collagen as a culture gel [0035] and a hydrogel [0041]. Further, Kamm 2014’s gel cage regions have rows of posts (=sockets, sockets can be protrusions according to instant spec, page 23, para 2) to hold (=fit) the gel cages in place (see Abstract line 4). Furthermore, for the embodiment described in [0011] Kamm 2014 notes that “The first gel cage region, the second gel cage region and the third gel cage region are in series to one another” such that the culture solution flow will be from first to second gel cage region. 
With regards to claim 11, Kamm 2014 does not teach an embodiment in which the culture solution from gel cage region 1 flows to both the other gel cage regions in the device. However, a skilled artisan can rearrange the elements in a device to achieve the desired flow pattern without effecting the ability of the device to culture cells in a microfluidic environment. 
According to MPEP 2144.04 (VI) (c), where the claimed invention merely “rearranges the parts“ disclosed in the art “without modifying the operation of the device” a prima facie case for obviousness exists. Therefore, it would be obvious to one of ordinary skill in the art to rearrange the gel cage regions of Kamm 2014 to without modifying the operability of microfluidic device to achieve the design of their choice.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamm et al (US 20140057311 A1, effective filing date 2010-10-29, hereinafter referred to as Kamm 2014) as evidenced by Kamm et al (US 20110159522 A1, effective filing date 2008-04-08, hereinafter referred to as Kamm 2011) and Hatch et al (US 10988723 B1, effective filing date 2015-09-23) as applied to claim 7(1) above, and further in view of Huang et al (Egg-in-Cube: Design and Fabrication of a Novel Artificial Eggshell with Functionalized Surface. PLoS One, Volume 10, March 2015)
Regarding claims 9 and 10, according to 112b issues noted above, Kamm 2014 teaches embodiments with a plurality of gel cages (=culture vessels) in gel cage regions (=accommodation sections) in [0008]-[0011] connected in a manner that respective gel cage regions interface with their respective gel cages. 
Kamm 2014 does not teach a gel cage with a polyhedral frame that has culture gel and openings that can house windows made of light-permeable hydrogel or porous body. Therefore, Kamm 2014 also does not teach a gel cage with two openings where windows are not provided and that would align with the interface with the gel cage region.
Huang teaches a cubic (=polyhedral) culture vessel with a polycarbonate frame resulting in openings covered with windows made out of PDMS membranes that are porous and light permeable (Figure 1c or 3a) with a chick embryo inside that uses yolk as culture gel. Furthermore, Huang notes in the last paragraph of their introduction that their culture vessel is ”easy-to-handle” and the allows for “manipulation of a chick embryo from multiple directions”. Therefore, it will be obvious to a person of ordinary skill in the art to substitute the gel cage of Kamm 2014 with the culture vessel of Huang to obtain a easier to handle culture vessel in their device. 
Huang does not teach two openings in their culture vessel that could interface with the gel cage regions of Kamm 2014. However, a skilled artisan would eliminate the windows from the culture vessel which have undesired functions i.e. blocking the interface between culture solution and cultured tissue within the culture vessel. 
According to MPEP 2144.04 (II) (a), where the function attributed to an element is not desired or required a prima facie case for obviousness exists. Therefore, it would be obvious to one of ordinary skill in the art to eliminate the requisite windows from the culture vessel of Huang to achieve a culture vessel that better interfaces with the gel cage regions of Kamm 2014.

Double Patenting
Claims 1 of this application is patentably indistinct from claims 1 of Application No. US 20220169970 A1. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 20220169970 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of the fluidic device of instant claim 1 are encompassed in the fluidic device of claim 1 of the reference application and the relationship between these elements of the instant claim 1 are also recited in the claim 1 of reference application. Therefore, the device of claim 1 of the reference application will render the device of claim 1 of the instant application obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632